internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom it a 7-plr-115628-99 date date legend p s date month this ruling is in reply to the letter and enclosures requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations for p to file a form_970 application to use lifo inventory_method on behalf of s which is to be effective for the tax_year ended date this request is made in accordance with sec_301_9100-3 in month p transferred various assets including inventory to s in a non-taxable transfer under sec_351 of the internal_revenue_code prior to the transfer p accounted for a portion of its inventory using the last-in_first-out lifo_method following the transfer s began to use the lifo_method to account for a portion of its inventory including the items transferred to it by p that were previously accounted for by p on the lifo_method however p failed to attach a form_970 to its consolidated federal_income_tax return for the tax_year ended date for s to properly elect to use the lifo_method s has used the lifo inventory_method for a portion of its inventory for all tax years following the transfer p has an internal tax department that prepares and files its own corporate tax returns without review by an outside tax advisor during a discussion of various tax matters with its outside tax advisor p determined that it should have filed a form_970 on behalf of s with its date return this failure_to_file was not intentional but was due to the fact that its internal tax personnel were not aware that a new subsidiary that acquires lifo inventory in a sec_351 transaction must file a form_970 to enable it to use the lifo_method soon after discovery of the need to file a form_970 this request for relief was submitted plr-115628-99 sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 pursuant to the instructions printed with respect thereto and to the requirements of this section or in such other manner as may be acceptable to the commissioner revrul_70_564 1970_2_cb_109 holds that a new corporation that acquires inventory in a transfer under sec_351 must file a form_970 in order to adopt the lifo inventory_method under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election is defined in sec_301_9100-1 to include a request to adopt change or retain an accounting_method or accounting_period sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer's situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied in this case are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the plr-115628-99 taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made the information and representations furnished by p establish that p and s have acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for p to file form_970 on behalf of s for the tax_year ending date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to the transaction it should be understood that this ruling only addresses the request to extend the time period for filing form_970 and does not directly or indirectly determine that s is otherwise eligible to make an election to use the lifo inventory_method this determination is to be made by the district_director in connection with an examination of p’s consolidated income_tax returns furthermore no opinion is expressed regarding whether the transfer of assets including inventory from p to s qualifies for treatment under sec_351 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this ruling is being sent to s’s authorized representative sincerely yours heather maloy acting assistant chief_counsel income_tax and accounting richard l carlisle acting deputy assistant chief_counsel
